Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Claims 8-11 in the reply filed on June 1, 2021 is acknowledged.  The traversal was made without further argument, and will thus be treated as an election without traverse. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206455933 U in view of Bruck et al. (US 2016/0298220 A1, hereinafter Bruck).
Regarding Claims 8 and 11, ‘933 teaches in Figure 1 a basic 3D printing device having a vessel 1, a molding platform 2 elevatedly installed above the vessel, and a light source module 6 installed under the vessel.
However, ‘933 appears to be silent about stirring.
In analogous art pertaining to 3D printing, Bruck teaches in Figure 2 that a rotationally-driven stirrer 120 has been placed in the vessel to be driven and rotated/moved with respect to the vessel in order to stir the contents of a vessel. 
Therefore, it would have been obvious to install a stirrer such as Bruck’s in the system of ‘933 in order to stir the contents of the ‘933 vessel, perhaps to enable metallic particle inclusion as is done in Bruck.
Additionally, as Bruck shows the platform 94 to be movable in a vertical direction, it would have been obvious to a person having ordinary skill in the art prior to the invention’s filing to make the stirrer movable vertically with a separate transmission mechanism from the rotational driver, in order to ensure that the stirrer can be lowered if necessary to avoid collision with the platform being lowered.

Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art does not teach or fairly suggest the detailed stirring structures as recited in Claim 9, and Claim 10 depends on Claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743